DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Although claims 1-9 recite generic placeholders performing claimed functioalit(ies) of “… computing, assigning, analyzing, performing using a scoring engine module …” and “… computing using a benchmark learning engine module …” and “… determin(ing), identify(ing), generate using the IoT platform recommendation module …” (prong A-B met), structure capable of performing all claimed functionalities exists in claims (i.e. hardware processor(s), memory, non-transitory machine readable storage medium(s)) (prong C not met). Therefore 112f not invoked.
Claim Objections
Claims 1-9 are objected to because of the following informalities: Claims recite bracketed numbering of elements (e.g. processor (104) IoT platform recommendation module (203) scoring engine module (205)) that appears vestiges of mapping to figures in the specification that should be removed. For clarity of record, please amend by removal of these bracketed numbering in claims. Appropriate correction is required.
Claims 1-3 are objected to because of the following informalities:  Claim 1 preamble recites “A method for computing and evaluating Internet of Things (IoT) readiness of a product, the method comprising a processor (104) implemented steps of” and the different uses of verb tense appears incorrect – it seems applicant intends  “implementing.”   Appropriate correction is required.
Claims 2-3, 5-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 1 preamble recites “… the method comprising a processor implemented steps of…” and claim 1 body recites multiple times “… by one or more hardware processors …” and it is unclear if the processor in the preamble is intended to be one of the “one or more hardware processor” in the claim body or a different processor and/or what is the purpose of the processor in the preamble. For purposes of examining, examiner interpreted claim 1 preamble as if reciting “… the method comprising 
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
For example, claim 1 recites the limitations ““(ii) … for an IoT integration and deployment” and “(iii) … for an IoT integration and deployment” (lines 19-27) and, later in the claim recites the limitations with a different set of roman numerals  ““(ii) … for the IoT integration and deployment” and “(iii) … for IoT integration and deployment” (lines 33-27)  and it is unclear whether all of these instances reference the same or different instances of “IoT integration and deployment.” For purposes of examining, the examiner assumes these recitations are directed to one instance of “IoT integration and deployment” and claims examined accordingly.
Similarly, claims 2 and 4 recite “… the target IoT integration platform and infrastructure ….”  There is insufficient antecedent basis for this limitation in the claim. For purposes of examining, the examiner assumes “… an target IoT integration platform and infrastructure …” as appropriate.
Similarly, claim 1 recites (last set of roman numerals) “(ii) identifying, using the IoT platform recommendation module (203) and the whitespace analyzer module (207), one or more optimal methods of integrating and deploying …” and then claim 3  recites “ the optimal methods of integrating and deploying …” and it is not clear whether the recitation in claim 3 is intended to contain all of “the one or more optimal methods of integrating and deploying” recited in claim 1 or a subset of the optimal methods of integrating and deploying.” For the purposes of examining, claim 3 is interpreted as is intended to contain all of “the one or more optimal methods of integrating and deploying” recited in claim 1.
Due to the number of antecedent basis issues in claims 1-9, applicant is requested to further check and remedy all other antecedent basis issues beyond the exemplary citations here.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0006135 A1 to Siebel et al. (“Siebel”) in view of U.S. Patent Publication No. 2014/0351790 A1 to Ghose et al. (“Ghose”).  
As to claim 1, Siebel discloses a method for computing and evaluating Internet of Things (IoT) readiness of a product (Siebel: fig 1-2 & 15-16, [0004-164; 294-337]: enterprise Internet-of-Things application development platforms herein implemented as PaaS (Platform as a service) cloud solution provides analytical applications for data management built on robust architecture as comprehensive design, development, provisioning and operating platform for deploying industrial-scale IoT PaaS applications [0319]), 
 (Siebel: fig 12 & 36: processor(s) 1206 processor 3602; [0099]: new technology stack includes products with embedded microprocessors to form product cloud) implemented steps of:
obtaining, by one or more hardware processors (104) (Siebel: fig 12 & 36: processor(s) 1206 processor 3602; [0099]: new technology stack includes products with embedded microprocessors to form product cloud), 
an initial set of information on a plurality of IoT compatible products based on a product lifecycle details stored in a memory (Siebel: fig 33, [0059; 597-600]: example data loading process 3300 and data integrator module receives (obtaining) data relating to energy usage as canonical types (compatible) consistent with industry standards or specifications unique to enterprise IoT application development platform 3002 (i.e. IoT compatible products based on a product lifecycle details)  … first type of data may be customer data relating to energy usage account (one IoT compatible product(s)) …data services module provides (obtaining) second type of data may be “raw” meter data relating to energy usage (another IoT compatible product(s)) and first type of data converted (generating) according to data model 3220 and/or post-processed to derive information, for example, aggregate calculations and denormalization and provided to relational database (stored)  … second type of data normalized, for example, filling in gaps or addressing outliers and stored in key-value store 3016  [0597-599]  … in the next-generation of CRM (customer relationship management) line of business, the user can may extend CRM from sales to support, for a full customer lifecycle engagement system, and/or increasing use of data analysis in marketing and product development to include connecting all customer end points in an IoT system to aggregate (store) information from sensors, including smart phones [0059]);
generating, by the one or more hardware processors (104) (Siebel: fig 12 & 36: processor(s) 1206 processor 3602; [0099]: new technology stack includes products with embedded microprocessors to form product cloud), 
target) as canonical types (compatible) consistent with industry standards or specifications unique to enterprise IoT application development platform 3002 (i.e. target IoT integration platform and infrastructure for configuring and connecting the plurality IoT compatible products)  … first type of data may be customer data relating to energy usage account (initial set of IoT compatible product(s)) … second type of data may be “raw” meter data relating to energy usage (another initial set of IoT compatible product(s)) and first type of data converted (generating) according to data model 3220 and/or post-processed to derive information, for example, aggregate calculations and denormalization and provided to relational database (stored)  … second type of data normalized (generating), for example, filling in gaps or addressing outliers and stored in key-value store 3016 (stored)  [0597-599] … model driven architecture is a term for software design approach providing models as set of guidelines that may include type system used as domain-specific language (DSL) to interact with data and perform processing or analytics based on one or more type or function definitions [0093] and model drive architecture implements abstraction of data using type system to simplify or unify how data is accessed, processed and manipulated [0096]).
Siebel did not explicitly disclose based on the second set of information performing: (i) generating, using an IoT platform recommendation module (203), a third set of information characterizing integration and deployment of the plurality of IoT compatible products within a current operational IoT infrastructure; (ii) identifying, using the IoT platform recommendation module (203), the plurality of IoT compatible products having available capacity for an IoT integration and deployment. (emphasis added)
Specifically, Siebel discloses second set of information performing: (i) generating, using modules (Siebel: fig 37-38, [0614-680]: application , 
a third set of information characterizing integration and deployment of the plurality of IoT compatible products within a current operational IoT infrastructure (Siebel: fig 35, [0605-607]: example batch parallel processing analytic service module 3212 receives request for batch job and  process logic may be based on any specifications of user or enterprise IoT application development platform 3002  and used in accordance with an application of  … uses of process 3500 may include generation of energy efficiency recommendations (third set of information) across a portfolio of facilities (within a current operational IoT infrastructure), evaluation of load forecasting statistical models across a portfolio of meters to determine load shedding opportunities and customer segmentation identification and evaluation (see with [597-599] above – model data characterizing integration and deployment of the plurality of IoT compatible products) [0607]); 
(ii) identifying, using the modules (Siebel: fig 37-38, [0614-680]: application development platform components illustrative only and embodiments may include one or any combination of two or more components 3720-3746 and some components located outside of the platform such as in servers or devices in communication with the platform [00615-616]), 
the plurality of IoT compatible products having available capacity for an IoT integration and deployment (Siebel: fig 35, [0605-607]: … uses of process 3500 may include generation of energy efficiency recommendations (third set of information) across a portfolio of facilities (within a current operational IoT infrastructure), evaluation of load forecasting statistical models across a portfolio of meters to determine load shedding opportunities and customer segmentation identification and evaluation (see with [597-599] above – model data characterizing integration and deployment of the plurality of IoT compatible products) [0607]).
 did not explicitly disclose based on the second set of information performing: (i) generating, using an IoT platform recommendation module (203), a third set of information characterizing integration and deployment of the plurality of IoT compatible products within a current operational IoT infrastructure; (ii) identifying, using the IoT platform recommendation module (203), the plurality of IoT compatible products having available capacity for an IoT integration and deployment. (emphasis added)
Ghose discloses based on the second set of information performing (Ghose: fig 1, [0008-39; 44-51]: when an IoT application is to be developed, cataloging module receives input that may be a dataset and one or more tasks to be performed and include different phases involved, types of sensors apt for tasks, subject of tasks and scenario (first set of information) … cataloguing module retrieves groups of reusable artefacts (second set of information) pertaining to dataset and tasks [0034-35] (see with [0012]- artefacts created (generated) for each phase and associated with each other) …): 
(i) generating, using an IoT platform recommendation module (203), a third set of information characterizing integration and deployment of the plurality of IoT compatible products within a current operational IoT infrastructure (Ghose: fig 1, [0008-39; 44-51]: … based on retrieved artefacts and feedback associated with artefacts, recommendation module 122 recommends artefacts from amongst retrieved artefacts based on feedback in form of ratings (poor, good, excellent), scores (score of 3 or above out of 5) and, for example, may recommend 6 out of 10 highly rated (generate third set of information) [0036] … recommendation module 122 may recommend an artefact for each phase (integration) and artefacts may be best possible artefacts for development of IoT application  [0037-38] (i.e. characterizing integration and deployment of the plurality of IoT compatible products within a current operational IoT infrastructure) );
(ii) identifying, using the IoT platform recommendation module (203), the plurality of IoT compatible products having available capacity for an IoT integration and deployment (Ghose: fig 1, [0008-39; 44-51]: the pre-stored artefacts are interchangeably referred to as reusable artefacts (having available capacity) that are indexed and classified in real-time [0016] … recommendation module 122 may recommend (see with [0016] – identify having available capacity) an artefact for each phase (integration) and artefacts may be best possible artefacts for development of IoT application  [0037-38]). (emphasis added)
Siebel and Ghose are analogous art because they are from the same field of endeavor with respect to IoT applications.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Ghose into the method by Siebel.  The suggestion/motivation would have been to maximize reuse of artefacts and save a lot of time and resources and , since IoT recommendations based on expert analysis, developers can easily and accurately develop IoT applications (Ghose: [0039]).  
Siebel and Ghose further disclose (iii) determining, using the one or more hardware processors (104) (Siebel: fig 12 & 36: processor(s) 1206 processor 3602; [0099]: new technology stack includes products with embedded microprocessors to form product cloud), 
a number of transaction requests to be processed by the IoT compatible products having the available capacity for an IoT integration and deployment (Siebel: Data exploration, model building & Analytics [0434-444]: platforms can automatically analyze data from meters, sensors and other smart devices to identify opportunities for operation improvement and cost reduction … leveraging standard analytic functions developers implement expressions appropriate for the specific characteristics and needs … define an expression once and the system automatically finds issues in new and historical data … create new rules based on new observations or ideas … the value of a library increases with every new analyses [0437]  … example of simple analytics shown … “expression”: “sum(sum(normalizeddata.quantity))” (“expression” initially defined by developer and refined by system uses variable “quantity” determines a number of transaction requests to be processed by the IoT compatible products – see with [0016;36-37] above - artefacts are available capacity for an IoT integration and deployment) … many functions can be expressed as rules as opportunities to build up a library of analytics to apply to time-series data [0395] … processing nodes perform VEE (validation, estimation, editing) are typical by meter data management and these rules determine whether data is complete … transformation on received data ensures data stored and available in accordance with data model such as canonical data model [0359]… compound analytics enable developers to combine simple or compound analytics [0442] … machine learning algorithms specifically geared towards big data … libraries allow for custom code and libraries, scientists can implement their own distributed algorithms [0436]); and
based on the initial, second and third set of information performing (Siebel: fig 37-38, [0614-680]: application development platform components illustrative only and embodiments may include one or any combination of two or more components 3720-3746 and some components located outside of the platform such as in severs or devices in communication with the platform [00615-616]; fig 19-22, [0373-402]: integrated service bus (ESB) includes architecture model for designing and implementing communications between mutually interacting applications in SOA [0379] … system collects RAW data and/or imported and exported data (initial information), pre-validated load profile data (second information) … to efficiently collect data, Map reduce infrastructure used  to parallelize collection and processing … work (such as VEE for a single meter) (third information) distributed across “worker” processes [0385] … ):
(i) computing, using a scoring engine module (205) (Siebel: [0478-480]: predictive maintenance application includes comprehensive set of diagnostic tools for complex cyber-physical systems to predict equipment or system failures before they occur and using predictive maintenance application (scoring engine module) prioritize maintenance of equipment or systems based on risk of failure [0477-478]; Siebel: fig 37-38, [0614-680]: application development platform components illustrative only and embodiments may include one or any combination of two or more components 3720-3746 and some components located outside of the platform such as in servers or devices in communication with the platform [00615-616]), 
a set of scores to be assigned to the plurality of IoT compatible products (Siebel: [0478-480]: predictive maintenance application analyzes all available equipment or system data, e.g. from sensors, SCADA systems asset databases, geospatial data, maintenance logs, external data sets such as weather and terrain, and the consequence of failure (such as end of life) is a configurable score for each equipment or system type based on multiple criteria (a set of scores to be assigned to the plurality of IoT compatible products) including economic, environmental and social impact of potential failure [0478]);
(ii) assigning, using the scoring engine module (205), the set of scores to the plurality of IoT compatible products for indicating a ranked order of the IoT compatible products having available capacity for the IoT integration and deployment (Ghose: fig 1, [0008-39; 44-51]: the cataloging module 120 (scoring engine module) may receive feedback associated with artefacts and store feedback in knowledge database 108 and, for example, feedback may be received in form of ratings, in form of scores and/or based certain parameters such as success rate, use case, frequency of use and cataloging module 120 (scoring engine module) may index artefacts in knowledge base based on metadata (assigned), resulting in artefacts belonging to a same type of senor, domain or phase being grouped together (assigned) [0032-33] … based on retrieved artefacts and feedback associated with artefacts … highly scored artefacts may be recommended [0036]);
(iii) analyzing, using an analysis engine module (213) (Siebel: fig 16, [00324-337]: system 1600 platform providing functionality, services or layers in fig 2-15 such as multi-tiered analyses, sensor data validation, integration and analysis phase [0324]; fig 37 analytics engine component 3722), 
the performance potential of the plurality of IoT compatible products having available capacity for IoT integration and deployment based on a comparison of the assigned set of scores and a set of pre-defined system values assigned to the product lifecycle details stored in a memory (Siebel: fig 16, smart sensor and meter investment leveraged as industry data (assigned set of scores) can be leveraged to derive accurate predictive models of behavior, performance or operations relating (comparison) to industry standards (set of pre-defined system values) and can be benchmarked against industry standards and the performance of one component or aspect of operations of an enterprise compared to identify outliers or potential responsive measures (e.g. improvements) to understand return on investment [0323]); and
(iv) computing, using a benchmark learning engine module (204) (Siebel: fig 16, [00323-337]: system 1600 providing machine learning [0324]; fig 37 machine learning component 3724), 
at least one potential revenue value of the plurality of loT compatible products for optimizing the revenue potential of the plurality of IoT compatible products having available capacity for the IoT integration and deployment based on the set of pre-defined system values assigned to the product lifecycle details (Siebel: fig 16, [0323-337]: smart sensor and meter investment leveraged as industry data can be leveraged to derive accurate predictive models of behavior, performance or operations relating (based on) to industry standards (set of pre-defined system values assigned) and can be benchmarked against industry standards and the performance of one component or aspect of operations of an enterprise compared to identify outliers or potential responsive measures (e.g. improvements) (optimizing) to understand return on investment (revenue potential) [0323]).
Same motivation applies as mentioned above to make the proposed modification.
As to claim 4, see similar rejection to claim 1 where the system is taught by the method.
Siebel and Ghose further disclose a system (100) comprising: a memory (102) storing instructions (Siebel: fig 36 main memory 3604); one or more communication interfaces (106) (Siebel: fig 36 network interface device 3620); and one or more hardware processors (104) coupled to the memory via the one or more communication interfaces (Siebel: fig 36 processor 3602 and [0610]).

As to claim 7, see similar rejection to claim 1 where the computer-readable medium is taught by the method.
Siebel and Ghose further disclose one or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors perform actions (Siebel: fig 36 machine-readable unit 3622 storing instructions 3624 and [0612]).
For motivation, see rejection of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE Y SISON/Primary Examiner, Art Unit 2443